Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 09/20/2022.
	Currently, claims 1, 3 and 5-11 are pending.  

Potential formalities noted
	The office notes that the applicant has claimed at the end of claim 11 that the second semiconductor layer extends in the first direction through the first wiring layer and then also says that there is an upper surface of the semiconductor layer that is located above an upper surface of the second wiring layer.  The office believes that the applicant may have meant to put the “first wiring layer” there as making designations of parts within the disclosed invention to satisfy the written description for this more odd recitation is very difficult to identify without making odd designations of parts.  The office suggests the applicant review that limitation, and also notes that if they intend for there to be an embodiment with the applicants part 16 having a top surface that is higher up than the top surface of for instance, the second from the bottom layer 15, then this needs to be shown in the drawings (please note that this needs to have solid written description in the application as originally filed if such is added to the drawings).  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (as well as claims 3 and 5-11 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites on line 18 “a first insulating layer”, however “a first insulating layer” was already introduced back on line 10.  It is unclear whether this new term is intended to refer back to the prior introduced first insulating layer, or whether this is an attempt to introduce a still yet new insulating layer.  The applicant needs to decide what is intended here and fix the grammar appropriately.  For the time being the claim will be held as being indefinite.  The office believes here that it is likely an attempt to introduce a new insulating layer and will treat it as such for the purpose of this examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orimoto et al. (“Orimoto” US 2019/0027489 dated 11/20/2017).    
As to claim 1, Orimoto shows a device (see Fig. 31A/B and associated figures, where note this is a continuation of a method beginning way back in Fig. 1 with like parts carrying over) comprising: 
a semiconductor substrate (see substrate parts 10 etc.; [0218]); 
a first wiring layer (see lower wiring 46 made back in Fig. 28 but which carries over; [0217]) above the semiconductor substrate; 
a second wiring layer (see upper wiring 46 made back in Fig. 28 but which carries over; [0217]) above the first wiring layer; 
a first pillar extending in a first direction intersecting the semiconductor substrate through the first and second wiring layers (see second from rightmost memory pillar which is one of the parts 55, here designated along with the part 11 thereunder; Fig. 31A; [0218] and [0131]; note this extends in the up/down direction in Fig. 31A but this can be switched to up/down in the Fig. 31B view if needed along hd2 though the “extension” is smaller in that direction), the first pillar comprising a charge storage layer (see 54 being a charge storage layer in each part; [0132]); 
a first plug (see plug 86; [0217]) in contact with the first wiring layer and electrically connected to the first wiring layer (note this is connected to the lower wiring discussed above);  
a first insulating layer (see lower insulating layer 32 above the lower wiring 46; [0210]) above the first wiring layer; and 
a second pillar (see leftmost memory pillar which happens to have “86” written over top of it although it is one of the parts 55, here designated along with the part 11 thereunder; [0217]) located next to the first plug and extending through the first wiring layer and the first insulating layer and not through the second wiring layer (see this part going through lower 46 and lower 32 but not going through upper 46), 
the first pillar includes a first semiconductor layer and a first pillar body provided on the first semiconductor layer (note the first pillar noted above which is second from the left includes a semiconductor layer 11 formed previous figures, and it also includes a first pillar body of the pillar located on top of the part 11 down below the main pillar; [0131]),  
the first pillar body extends through the first insulating layer and the second wiring layer in the first direction (note the main pillar body of the first pillar noted above extends through the lower insulating layer 32 noted above and the upper wiring 46 noted above in the up/down direction), 
the first pillar body includes a first semiconductor film (see part 602 as a first semiconductor film; [0144]) extending in the first direction and a different first insulating layer between the first semiconductor film and the second wiring layer (see the blocking dielectric layer 52 between first semiconductor film 602 and the second wiring layer that is the upper 46 noted above), 
the first semiconductor film is in contact with the first semiconductor layer (note 602 touches 11 thereunder), 
the second pillar includes a second semiconductor layer (see the part 11 in the overall part designated above as the second pillar that is over to the left; [0226]) and a second pillar body  (see the overall main pillar part of the memory pillar above the part 11 thereunder for the second pillar noted above) provided on the second semiconductor layer (note this is on the first semiconductor layer 11 thereunder for that overall pillar structure)
the second pillar body extends through the first insulating layer in the first direction (note second pillar body discussed above extends through the first insulating layer which is the lower 32 layer noted above), and 
the second pillar body includes a second semiconductor film extending in the first direction and a second insulating layer (note the layer 601 extending in the up/down direction in the leftmost pillar designated above as the second pillar body and a second insulating layer that is the dielectric layer 52 in the leftmost pillar designated as the second pillar body above; [0140])
the second insulating layer is disposed between the second semiconductor film and the second semiconductor layer (note that the dielectric layer 52 in the leftmost pillar structure designated above has a little L shaped portion down at the very bottom of 52 that goes under the layer 601 such that the little L shaped portion of 52 is between 601 and the layer 11 under the main pillar body parts of that overall pillar; see Fig. 5E zoomed in)
the second semiconductor film is not in contact with the second semiconductor layer (note that the film 601 of the pillar designated above as the second pillar does not ever touch the layer 11 therebelow, see Fig. 5E zoomed in).  

As to claim 3, Orimoto shows the device wherein the first insulating layer is located on the semiconductor substrate (see lower 32 being on the substrate 10 etc. therebelow), the first pillar is electrically connected to the semiconductor substrate (note the overall memory pillar discussed above is connected to 10 on its lower end), and the second pillar contacts the semiconductor substrate (note that the part 11 of the second pillar designated above contacts the semiconductor substrate 10 etc.).  

As to claim 5, Orimoto shows the device wherein the first wiring layer includes a first terrace at which the first plug is connected to the first wiring layer (the office notes here that the applicant appears to intend that this first wiring layer is itself including a “terrace” which is itself, which is among other terraced objects, and is not trying to claim that the singular first wiring layer itself has a whole terraced structure within itself, and the office notes that here the first wiring layer that is the lower wiring layer 46 is itself part of an overall terraced structure and includes a single terrace of that overall structure, and that it’s little pointed end on the left is where the first plug 86 is dropped down to; in the alternate if the applicant is trying to claim that this first wiring layer itself is a multilayered terrace structure itself all together the office will designate the lowermost two 46 layers together making this terrace structure overall).


As to claim 7, Orimoto shows the device wherein a distance between an upper surface of the first semiconductor layer and the semiconductor substrate (see the total distance between the upper surface of the designated part 11 noted above and the substrate noted above) is greater than a distance between an upper surface of the first wiring layer and the semiconductor substrate (see a non-total distance which is half of the total distance between an upper surface of the first wiring layer 46, and note that the previously mentioned distance is greater than this distance just now being discussed), and less than a distance between a bottom surface of the second wiring layer and the semiconductor substrate (note that the total distance between the upper surface of the designated part 11 noted above is less than a total distance between the bottom surface of the upper 46 part and the semiconductor substrate 10 etc.).

As to claim 8, Orimoto shows the device further comprising:  a plurality of word lines (see the second and third from the top parts 46 being word lines; [0278]) spaced from one another in the first direction and extending in a second direction (note that these lines are running in the hd1 direction in Fig. 31B; [0127] introducing the direction but see Fig. 31B) crossing the first direction (note this direction crosses the up/down direction etc.), wherein adjacent ones of the word lines in the first direction are connected to contacts adjacent to one another in the second direction (see contacts 86 with one going to each word line in [0217] and being adjacent to each other in the hd1 direction of Fig. 31B).  

As to claim 9, Orimoto shows the device further comprising:  a plurality of word lines (see the second and third from the top parts 46 being word lines; [0278]) spaced from one another in the first direction and extending in a second direction (note that these lines are running in the hd1 direction in Fig. 31B; [0127] introducing the direction but see Fig. 31B; note also for claim 10 below the office can designate in the alternate direction hd2 here as well as these features appear to be spaced apart from each other at least partially in the hd2 direction as well) crossing the first direction, wherein adjacent ones of the word lines in the first direction are connected to contacts adjacent to one another in one of the second direction (see contacts 86 with one going to each word line in [0217] and being adjacent to each other in the hd1 direction of Fig. 31B) and a third direction crossing the first and the second directions (note in the alternate the office can here designate the third direction to be hd1, and the second direction as hd2 and the contacts 86 are still adjacent to each other in the hd2 direction).

As to claim 10, Orimoto shows the device further comprising:  a source line extending between adjacent ones of the word lines in the third direction (see a source line being the source contact structure 76 which connect down to source parts 61, and note these extend between adjacent ones of the word lines in the hd1 direction it appears; [0216]).


Under a slightly alternate grounds of rejection to address claim 11, but as to parent claim 1, Orimoto shows a device (see Fig. 31A/B and associated figures, where note this is a continuation of a method beginning way back in Fig. 1 with like parts carrying over) comprising: 
a semiconductor substrate (see substrate parts 10 etc.; [0218]); 
a first wiring layer (see lower wiring 46 made back in Fig. 28 but which carries over; [0217]) above the semiconductor substrate; 
a second wiring layer (see upper wiring 46 made back in Fig. 28 but which carries over; [0217]) above the first wiring layer; 
a first pillar extending in a first direction intersecting the semiconductor substrate through the first and second wiring layers (see second from rightmost memory pillar which is one of the parts 55, here designated along with the part 11 thereunder; Fig. 31A; [0218] and [0131]; note this extends in the up/down direction in Fig. 31A but this can be switched to up/down in the Fig. 31B view if needed along hd2 though the “extension” is smaller in that direction), the first pillar comprising a charge storage layer (see 54 being a charge storage layer in each part; [0132]); 
a first plug (see plug 86; [0217]) in contact with the first wiring layer and electrically connected to the first wiring layer (note this is connected to the lower wiring discussed above);  
a first insulating layer (see lower insulating layer 32 above the lower wiring 46; [0210]) above the first wiring layer; and 
a second pillar (see leftmost memory pillar which happens to have “86” written over top of it although it is one of the parts 55, here designated along with the part 11 thereunder, and the office designates parts 160, 162, and 63 along with the main pillar parts as the overall second pillar; [0217] and [0170]) located next to the first plug and extending through the first wiring layer and the first insulating layer and not through the second wiring layer (see this part going through lower 46 and lower 32 but not going through upper 46), 
the first pillar includes a first semiconductor layer and a first pillar body provided on the first semiconductor layer (note the first pillar noted above which is second from the left includes a semiconductor layer 11 formed previous figures, and it also includes a first pillar body of the pillar located on top of the part 11 down below the main pillar; [0131]),  
the first pillar body extends through the first insulating layer and the second wiring layer in the first direction (note the main pillar body of the first pillar noted above extends through the lower insulating layer 32 noted above and the upper wiring 46 noted above in the up/down direction), 
the first pillar body includes a first semiconductor film (see part 602 as a first semiconductor film; [0144]) extending in the first direction and a different first insulating layer between the first semiconductor film and the second wiring layer (see the blocking dielectric layer 52 between first semiconductor film 602 and the second wiring layer that is the upper 46 noted above), 
the first semiconductor film is in contact with the first semiconductor layer (note 602 touches 11 thereunder), 
the second pillar includes a second semiconductor layer (see the parts 602+601 in the overall part designated above as the second pillar that is over to the left; [0144]) and a second pillar body (see the overall main pillar part of the memory pillar around the parts 601+602 and here also noted to include the parts 160/162/63 as well) provided on the second semiconductor layer (note this is on the first semiconductor layer 601+602 all around those layers designated together as one larger second semiconductor)
the second pillar body extends through the first insulating layer in the first direction (note second pillar body discussed above extends through the first insulating layer which is the lower 32 layer noted above), and 
the second pillar body includes a second semiconductor film extending in the first direction and a second insulating layer (note the layer 63 extending in the up/down direction in the leftmost pillar designated above as the second pillar body and a second insulating layer that is the dielectric layer 56 in the leftmost pillar designated as the second pillar body above; [0132] and [0170]), 
the second insulating layer is disposed between the second semiconductor film and the second semiconductor layer (note that the dielectric layer 56 in the leftmost pillar structure designated above has an uppermost portion that is between 63’s far outside edge portions and the 601+602 part noted above in the sharp diagonal), 
the second semiconductor film is not in contact with the second semiconductor layer (note that the film 63 of the pillar designated above as the second pillar does not ever touch the layer 601+602 therebelow, see Fig. 20 zoomed in).  


As to claim 11, Orimoto shows the device,
wherein the first semiconductor layer extends in the first direction through the first wiring layer (note that the part 11 of the first pillar structure noted above extends in the up/down direction through the lower layer 46), 
an upper surface of the first semiconductor layer is located above an upper surface of the first wiring layer (note that the topmost surface of the part 11 of the first pillar structure still remains up above the upper surface of the lower layer 46, this is easier to see in Fig. 28, but this part carries over to Fig. 31A), 
the second semiconductor layer extends in the first direction through the first wiring layer (note the part 601+602 of the second pillar structure noted above extends in the up/down direction through the lower layer 46 noted above), and 
an upper surface of the second semiconductor layer is located above an upper surface of the second wiring layer (note that the topmost surface of the part 601+602 of the second pillar structure still remains up above the upper surface of the upper layer 46).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orimoto et al. (“Orimoto” US 2019/0027489 dated 11/20/2017) in view of Sonehara et al. (“Sonehara” US 2016/0284727 published 09/29/2016).  
As to claim 6, Orimoto shows the device above for claim 1, further comprising a bit line connected to the first pillar (see bit line 90 connected to the memory pillar noted above; [0217]; note the little dots indicating more bit lines being made than are shown explicitly for clarity in Fig. 31B); but fails to show it being one further comprising a sense amplifier connected to the first pillar through the bit line and a row decoder connected to the first plug.  


Sonehara show a memory device being one comprising a sense amplifier 4 connected to a memory pillar through the bit line and a row decoder connected to the first plug (see the sense amp connected to bit lines that go to the memory parts and a row decoder connected to word lines through plugs; Fig. 2-6; [0030] and [0032]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the sense amplifier and row decoder along with connection scheme as taught by Sonehara to have made a sense amplifier and row decoder connected to the device in Orimoto with the motivation of making good control circuits for running the memory (see [0028] for how these parts help to control the device).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 09/20/2022, with respect to the prior very specific grounds of rejection for previous claim(s) have been fully considered and are persuasive in so far as the old very specific grounds of rejection are concerned.  Therefore, the prior rejections have been withdrawn.  However, upon further consideration, a very similar new ground(s) of rejection is made in view of the same reference previously applied although now using the part 601 as the second semiconductor film.  The applicant seems to not have noticed that semiconductor film available for designation as the parts they are now claiming, but this slightly adjusted grounds of rejection appears to address all pending limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891